Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “robot-side control unit”, “welder-side control unit,”, “a storage unit,”, “a comparative determination unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hatada et al (2019/0105729) in views of Akinori et al (CN 102039480).
 	For claim 1, Hatada teaches a spot welding system (fig.1)(abstract, lines 1-2) comprising: a robot-side system (10 as shown in fig.1) having a robot (10 as shown in fig.1) and a robot-side control unit (20 as shown in fig.1) which controls driving of the robot (10 as shown in fig.1) (par.28, lines 1-5 and par.29, lines 1-7) (the robot includes controller that control the movement and the driving of the robot); and a welder-side system (11 and 30 as shown in fig.1) having a welding gun (11 as shown in fig.1) mounted to the robot (10 as shown in fig.1), and a welder-side control unit (30 as shown in fig.1) (par.30, lines 1-5 and par.31, lines 1-6) (the welding side includes welding gun and control for controlling welding gun), wherein the robot-side system (10 as shown in fig.1)  includes: a storage unit (the controller 20 several units 21,22,23 and 24 as shown in fig.2) which stores in advance (predetermined information) appropriate information of a welded part of members on which conducting spot welding (predetermined information that already stored in the storage unite, par.29, lines 1-4, par.33, lines 1-5, par.54, lines 1-5 and par.78, lines 1-3). 	 
Hatada fails to disclose a storage unit which stores in advance appropriate thickness, a welded-part thickness measurement unit which measures thickness of the welded part of members on which conducting spot welding; and a comparative determination unit which determines quality by comparing thicknesses of a welded part at the time of a welding start command and at the time of a welding completion command, and comparing with the appropriate thickness information of the welded part stored in the storage unit.
 	Akinori teaches, similar welding programing, a storage unit (robot control device 16 as shown in fig.1 includes storage device for storing information) which stores in advance appropriate thickness (preset thickness information that already stored in the robot control device ) (par.42, lines 3-7 and par.43,lines 1-3), a welded-part thickness measurement unit (detection unit that is part of robot control device 16 as shown in fig.1 for measuring or calculating thickness) which measures thickness of the welded part of members on which conducting spot welding (W as shown in fig.1); and a comparative determination unit (unit part of robot control device for comparing par.42,lines 3-5) which determines quality by comparing thicknesses of a welded part at the time of a welding start command and at the time of a welding completion command, and comparing with the appropriate thickness information of the welded part stored in the storage unit (preset or predetermined thickness that already stored in the robot control device )(par.219, lines 2-7 and par.220, lines 1-10) (robot control device program compares the measured thickness welded workpiece to the predetermined thickness that already stored in the robot control device). 
It would have been obvious to one ordinary skill in the art before the effective date of the claimed invention to modify welding program in the Hatada to include a comparative determination unit as taught and suggested by Akinori for purpose of allowing the operator can find mistaking or error setting the welding workpiece, or can judge the detecting validity of point, so as to prevent the operation error (Akinori, par.42).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatada et al (2019/0105729) in views of Akinori et al (CN 102039480) as applied to claim 1 above, and further in view of Kauth (2016/0071340).
 	Hatada, as modified by Akinori, teaches all the limitation as previously set forth except for wherein a PLC is interposed between the robot-side system and the welder-side system.
	Kauth teaches, similar robotic welding controller, wherein a PLC (117 as shown in fig.6) is interposed between the robot-side system (119 as shown in fig.6) and the welder-side system (at end of element 111 as shown in fig.6) (the PLC is placed between the robot side 119 as shown in fig.6 which is the base of the robot side and welding head part 111 as shown in fig.6) (par.60, lines 1-3 and par.75, lines 1-7).
It would have been obvious to one ordinary skill in the art before the effective date of the claimed invention to modify welding program in the Hatada to include wherein a PLC is interposed between the robot-side system and the welder-side system as taught and suggested by Kauth for purpose of performing a process to be performed by an automation system or for processing a workpiece and additionally an authentication and access part for authenticating a user of the apparatus and for permitting the user access to at least some of the functions of the machine part if the user has been authenticated, and for blocking the user access to the functions of the machine part if the user has not been authenticated (Kauth, par.9, lines 2-5).







Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYUB A MAYE/Examiner, Art Unit 3761  
                                                                                                                                                                                                      /HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761